Citation Nr: 0612656	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-36 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of education benefits in the amount 
of $23,388.23 was properly created.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
September 1992.

By letter dated in June 2003, the Regional Office (RO) 
informed the veteran that an overpayment of education 
benefits had been created in his account.  The veteran 
appealed this determination to the Board of Veterans' Appeals 
(Board), disputing the validity of the debt.

In a statement dated in September 2004, the veteran requested 
waiver of recovery of the overpayment.  Since this matter has 
not been certified or developed for appeal, it is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The overpayment was created due to the fact that the RO 
concluded that the veteran received VA education benefits 
based on his being enrolled in a college, but that, in fact, 
he did not attend classes.  Of record are enrollment 
certificates reflecting that the veteran had enrolled at 
Tomas Claudio Memorial College (TCMC) beginning in June 2000.  
A copy of an email in the claims folder revealed that a 
compliance survey was conducted at TCMC and showed that VA 
students were enrolling in the school, but not attending 
classes.  It was further indicated that the permanent records 
did not have the grades for the VA students.  It is noted 
that the compliance survey has not been associated with the 
claims folder.  The Board also points out that the 
information currently of record does not show that the 
veteran was one of the students who had enrolled in TCMC, but 
did not attend classes while receiving VA education benefits.

In addition, the Board observes that the veteran has 
submitted a copy of his scholastic record at TCMC.  While he 
acknowledged that this was not a complete transcript, he 
asserted that the grades shown on the transcript demonstrated 
that he had attended and completed some courses.  An official 
transcript is not of record.  It must also be noted that the 
scholastic record was received in September 2004 and, since a 
supplemental statement of the case has not been issued, it 
does not appear that the RO has considered this document.  
The veteran has not waived RO consideration of this evidence.  
See 38 C.F.R. § 19.31 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the compliance 
survey conducted at TCMC.  Information 
should be obtained to verify if the 
veteran's name appears in the survey.

2.  An official transcript for the 
veteran should be procured from TCMC.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which addresses all evidence in the 
claims folder since the statement of the 
case issued in August 2004, and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


